DETAILED ACTION
Claims 1-3, 5-6, 9 and 12-14 (filed 01/31/2022) have been considered in this action.  Claims 1, 12 and 13 have been amended.  Claims 4, 7-8 and 10-11 have been canceled.  Claims 2-3, 5-6, 9 and 14 have been presented in the same format as previously presented.

Response to Arguments
Applicant’s arguments, see page 9 paragraph 1, filed 01/31/2022, with respect to rejection of claims 1-3, 5-6, 9 and 12-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-6, 9 and 12-14 under 35 U.S.C. 103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



The application has been amended as follows: 
Replace Claim 1 with the following:
A production support system that processes a raw material and produces a product, the production support system comprising:
a memory; and
a processor coupled to the memory and that:
acquires a plurality of element values relating to production elements of the product;
determines whether the plurality of element values are within allowable ranges in which a quality of the product meets a predetermined allowed quality;
upon determining that at least one element value of the plurality of element values exceeds the allowable range, resets the allowable ranges of one or a plurality of other element values of the plurality of element values to new allowable ranges in which  a quality of the product meets the predetermined allowed quality; and
outputs information about the reset allowable ranges, wherein
the memory stores:
an item of which an element value of the plurality of element values exceeds an allowable range; and
notification information that indicates an event that causes the element value to exceed the allowable range,
the item is associated with the notification information in the memory, 
the processor outputs the notification information associated with the item of of the plurality of element values determined to have exceeded the allowable range,

a first set consisting of first samples that are samples consisting of element values of a plurality of items with which a quality of the product meets the predetermined quality, and in which  an element value of the analysis item is within a predetermined value range, and
a second set consisting of second samples that are samples consisting of element values of a plurality of items with which a quality of the product does not meet the predetermined quality, and in which an element value of the analysis item is within the predetermined value range,
the processor further determines, as a countermeasure, processing of approximating a representative value of the element value of the cause item in the second set to a representative value of the element value of the cause item in the first set,
the plurality of element values include at least two different types of element values selected from a group consisting of the following types: 
(i) a first element value of an item relating to a raw material of the product, 
(ii) a second element value of an item relating to a production process of the product, 
(iiii) a third element value of an item relating to a production facility of the product, and 
(iv) a fourth element value of an item relating to a person relating to production of the product, and
the processor further calculates an index value of a quality of the product to be produced, based on whether each of the plurality of element values is included in the allowable range of each item.






Claim 12 with the following:

A method to be performed in a production support system that processes a raw material and to produce a product, the method comprising:
acquiring a plurality of element values relating to production elements of the product;
determining whether the plurality of element values are within allowable ranges in which a quality of the product meets a predetermined allowed quality;
upon determining at least one element value of the plurality of element values exceeds the allowable range, resetting the allowable ranges of one or a plurality of other element values of the plurality of element values to new allowable ranges in which the quality of the product meets the predetermined allowed quality;
outputting information about the reset allowable ranges; and
storing:
an item of which an element value of the plurality of element values exceeds an allowable range; and
notification information that indicates an event that causes the element value of the plurality of element values to exceed the allowable range, wherein
the item is associated with the notification information in a memory, 
the outputting outputs the notification information associated with the item of the at least one element value of the plurality of element values determined to exceeded the allowable range,
the method further comprising:
specifying, as a cause item relating to a cause of excess of the allowable range, another item that is separate from an analysis item and has a difference with respect to a representative value of element values between:
a first set consisting of first samples that are samples consisting of element values of a plurality of items with which a quality of the product meets the predetermined quality, and in which an element value of the analysis item is within a predetermined value range, and
a second set consisting of second samples that are samples consisting of element values of a plurality of items with which  a quality of the product does an element value of the analysis item is within the predetermined value range; and
determining, as a countermeasure, processing of approximating  a representative value of the element value of the cause item in the second set to  a representative value of the element value of the cause item in the first set,
the plurality of element values include at least two different types of element values selected from a group consisting of the following types:
(i) a first element value of an item relating to a raw material of the product, 
(ii) a second element value of an item relating to a production process of the product, 
(iii) a third element value of an item relating to a production facility of the product, and
(iv) a fourth element value of an item relating to a person relating to production of the product, and
the method further comprising: calculating an index value of  a quality of the product to be produced, based on whether each of the plurality of element values is included in the allowable range of each item.

Replace Claim 13 with the following:
A non-transitory computer-readable medium (CRM) that stores a program that causes a computer to execute a process, the process comprising causing the computer to:
acquire a plurality of element values relating to production elements of the product;
determine whether the plurality of element values are within allowable ranges in which a quality of the product meets a predetermined allowed quality;
upon determining that at least one element value of the plurality of element values exceeds the allowable range, reset the allowable ranges of one or a plurality of other element values of the plurality of element values to new allowable ranges in which a quality of the product meets the predetermined allowed quality;
cause a display to display information about the reset allowable ranges; and

an item of which an element value of the plurality of element values exceeds an allowable range; and
notification information that indicates an event that causes the element value of the plurality of element values to exceed the allowable range, wherein
the item is associated with the notification information, 
the displayed information is the notification information associated with the item of the at least one element value determined to have exceeded the allowable range,
the process further comprising causing the computer to:
specify, as a cause item relating to a cause of excess of the allowable range, another item that is separate from an analysis item and has a difference with respect to a representative value of element values between:
a first set consisting of first samples that are samples consisting of element values of a plurality of items with which  a quality of the product meets the predetermined quality, and in which  an element value of the analysis item is within a predetermined value range, and
a second set consisting of second samples that are samples consisting of element values of a plurality of items with which  a quality of the product does not meet the predetermined quality, and in which  an element value of the analysis item is within the predetermined value range; and
determine, as a countermeasure, processing of approximating a representative value of the element value of the cause item in the second set to a representative value of the element value of the cause item in the first set,
the plurality of element values include at least two different types of element values selected from a group consisting of the following types:
(i) a first element value of an item relating to a raw material of the product, 
(ii) a second element value of an item relating to a production process of the product, 
(iii) a third element value of an item relating to a production facility of the product, and 
(iv) a fourth element value of an item relating to a person relating to production 
the process further comprising causing the computer to calculate an index value of the quality of the product to be produced, based on whether each of the plurality of element values is included in the allowable range of each item.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/JONATHAN MICHAEL SKRZYCKI/           Examiner, Art Unit 2116                                                                                                                                                                                             
/KENNETH M LO/           Supervisory Patent Examiner, Art Unit 2116